DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements filed 19 June 2019 and 12 March 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-out foreign references referred to therein has not been considered.

Specification
2.	The disclosure is objected to because of the following informalities: The specification should not refer to specific claims (note line 13 of page 1 and line 6 of page 4 both refer to now canceled claim 1).  
Appropriate correction is required.

3.	The abstract of the disclosure is objected to because reference to “Fig. 1” should be deleted.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussier et al. (US 2015/0042152 A1; hereinafter “Lussier”).
	Lussier discloses a rubber caterpillar track 22 comprising a track body 36 having a plurality of outer profiling elements 581-58T which are directed outwardly away from the track body, wherein each of the plurality of outer profiling elements comprises an outwardly directed grouser body (radially outer portion of 581 which is analogous to portion 110 of drive/guide lug 481) and a grouser root (radially inner portion of 581 which is analogous to portion 120 of drive/guide lug 481), wherein the grouser root connects the grouser body to the track body (Figs. 10A and 10B; note that while Figs. 10A and 10B and the corresponding description in paragraphs [0085]-[0103]) refer to material profile of the drive/guide lugs 481-48N, paragraph [0198] of Lussier expressly states that the “solutions described above in respect of the drive/guide lugs 481-48N may be similarly applied to the traction lugs 581-58T”) and wherein the grouser body and the grouser root comprise and consist of different materials (paragraphs [0088], 42 embedded in the track body (paragraph [0041]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of Phely (US 2004/0029669 A1).
	Although Lussier teaches a plurality of tension members 42 that are in the form of cables which can be made from metal, Lussier fails to expressly disclose the cables being made from steel.
	Phely, however, teaches a rubber track that includes a plurality of tension members in the form of steel cables 32 embedded therein (paragraph [0056]).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing steel cables for the tensioning cables, such as taught by Phely, to provide predictable results for reinforcing and increasing the rigidity of the track.

10.	Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of Katoh et al. (US 5,593,218; hereinafter “Katoh”).
	Regarding claims 20-25, Lussier discloses all of the limitations, as noted above in section 6, with the exception of the limitations noted below.
	Regarding claims 18 and 20, although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser body (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], Lussier fails to expressly disclose the material being selected from the group consisting of natural rubber, mixture of natural rubber and styrene-butadiene rubber, or mixture of natural rubber and isoprene rubber.  
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material consisting of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).

	Regarding claims 19 and 20, although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser root (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], and that carbon black can be mixed with the rubber (paragraph [0094]) to better reinforce or strengthen the grouser root in comparison to the grouser body (paragraph [0087], Lussier fails to expressly disclose the rubber material comprising a natural rubber.
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material consisting of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art to have modified the rubber track of Lussier by utilizing natural rubber for the rubber material of its carbon black reinforced grouser roots from a natural rubber, such as taught by Katoh, as a well-known grouser root material that would achieve predictable and desired material properties.
	Regarding claim 25, although Lussier teaches a plurality of tension members 42 that are in the form of cables which can be made from metal, Lussier, as modified  fails to expressly disclose the cables being made from steel.
	Katoh, however, teaches a rubber track that includes a plurality of tension members in the form of steel cables 3 embedded therein (lines 49-52 of col. 5).
.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Tokue (JP 2000053038 A) teaches a rubber track, in the embodiment shown in Fig. 2(b), that comprises a plurality of outer profiling elements 22 which are comprised of a number of different layers of different rubber materials 22a, 22b and 22c. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kip T Kotter/Primary Examiner, Art Unit 3617